Citation Nr: 1000177	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  04-06 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to June 14, 1999, for 
the grant of total disability due to individual 
unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1957 to January 
1977.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, by which the RO awarded increased ratings for 
the Veteran's service-connected disabilities and granted 
TDIU, each effective from June 14, 1999, the date of the 
claim.  The Veteran appealed the effective date of the grant 
of TDIU, as well as the assigned schedular ratings for his 
disabilities.  

In a July 2005 decision, the Board, inter alia, denied the 
effective date claim and remanded the increased rating 
claims.  The Veteran appealed that decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In an August 2007 
Order, the Court remanded the claim for an earlier effective 
date for TDIU to the Board, as any decision on the claims for 
increased rating remanded by the Board would impact the 
effective date claim.  

In a September 2007 decision, the Board denied claims of 
increased rating for the service-connected generalized 
anxiety disorder, headaches and hemorrhoids.  The Veteran 
appealed that decision to the Court; the decision was 
affirmed in a April 2009 Order.  The Board is satisfied that 
all predicate matters have been adjudicated.  The only issue 
remaining on appeal is the request for an earlier effective 
date for TDIU.  


FINDING OF FACT

1.  There was no claim, formal or informal, for TDIU benefits 
filed before June 14, 1999.

2.  During the one-year period preceding June 14, 1999, it 
was not factually ascertainable that the Veteran's service-
connected disabilities prevented him from a substantially 
gainful occupation.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 14, 
1999, for the award of TDIU benefits are not met.  38 
U.S.C.A. §§ 5101, 5107, 5110; 38 C.F.R. §§ 3.151, 3.157, 
3.340, 3.341, 3.400, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Such notice was not provided in this 
case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The Veteran was notified that his claim was awarded with an 
effective date of June 14, 1999, the date of his claim. He 
was provided notice how to appeal that decision, and he did 
so.  He was provided a statement of the case that advised him 
of the applicable law and criteria required for an earlier 
effective date.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  That is the issue addressed herein and the 
Veteran and his representative have advanced arguments in 
support of his claim, demonstrating actual knowledge of the 
criteria regarding effective dates.

Moreover, the record shows that the appellant was represented 
by counsel throughout much of the adjudication of the claim.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service medical records and assisted the 
Veteran in obtaining evidence.  A VA examination is not 
required in this case as the resolution of this claim turns 
on the Board's application of the relevant law and 
regulations governing effective dates to the evidence already 
associated with the claims file, in particular, the medical 
records showing inability to maintain a substantially gainful 
occupation prior to June 14, 1999.  See 38 C.F.R. § 3.400(o).  
There is no duty to provide an examination or medical opinion 
as it could not affect adjudication of this claim.  

All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Earlier Effective Date for TDIU

A September 2003 rating decision awarded TDIU, effective June 
14, 1999.  The Veteran claims he is entitled to an earlier 
effective date for this grant of TDIU.

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  

TDIU may be assigned where the schedular rating is less than 
total when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  If there is only one such disability, this 
disability shall be ratable at 60 percent or more and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  For purposes of a total rating based 
on individual unemployability, disabilities affecting a 
single body system such as the digestive system will be 
considered one disability.  38 C.F.R. § 4.16(a).  If the 
above percentages are not met, the veteran's claim may still 
be referred to the Director, Compensation and Pension Service 
for an extraschedular rating, when the evidence of record 
shows that veteran is "unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities." 38 C.F.R. § 4.16(b).

The effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  A 
TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13Vet. App. 449 (2000).

VA recognizes formal and informal claims.  A formal claim is 
one that has been filed in the form prescribed by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002); see 38 C.F.R. §§ 3.1(p), 
3.155(a).  An informal claim must be written, and it must 
identify the benefit being sought.  Rodriguez v. West, 189 F. 
3d. 1351 (Fed. Cir. 1999); Brannon v. West, 12 Vet. App. 32 
(1998).

In this case, the Veteran filed a claim for TDIU benefits 
which was received at the RO on June 14, 1999.  There is no 
document of record prior to that date that may be reasonably 
construed as a claim for TDIU benefits.  38 C.F.R. 
§§ 3.151(a), 3.155(a).  Therefore, the date of receipt of the 
Veteran's current claim for TDIU is June 14, 1999.  Under 38 
C.F.R. § 3.400(0)(2), it is necessary to determine whether, 
sometime between June 14, 1998, and June 14, 1999, the 
Veteran's inability to follow a substantially gainful 
occupation became factually ascertainable.


The RO construed the June 1999 claim for TDIU as including 
claims for increased rating for each of the Veteran's 
service-connected disabilities.  In the September 2003 rating 
action on appeal, the RO increased the ratings for the 
service-connected generalized anxiety and headache disorders 
to 50 percent and 30 percent respectively; and awarded TDIU.  
The effective assigned was June 14, 1999.

After a review of the evidence of record, the Board finds 
that, for the one year period prior to receipt of the 
Veteran's TDIU claim on June 14, 1999, it is not factually 
ascertainable that the Veteran was unable to obtain or 
maintain substantially gainful employment due to service-
connected disabilities.  During this period, the service-
connected disabilities were generalized anxiety disorder, 
rated as 30 percent disabling; headaches, rated as 10 percent 
disabling; and hemorrhoids, rated as noncompensable; the 
combined evaluation was 40 percent, which did not meet the 
schedular criteria for individual unemployability.  With the 
assignment of the increased ratings, effective, June 14, 
1999, the combined evaluation was 70 percent.  See 38 C.F.R. 
§ 4.16(a).  

The Board further finds that none of the medical evidence 
during this period contains any competent findings that the 
Veteran was unable to follow a substantially gainful 
occupation solely as a result of service-connected 
disabilities.  

The first evidence of record which showed that the Veteran 
was unable to maintain employment due to his service-
connected disabilities was a September 3, 2003 VA mental 
health evaluation. 

In sum, the date of the Veteran's claim is June 14, 1999.  
The date upon which it is first factually ascertainable that 
entitlement to a TDIU arose is September 3, 2003.  There is 
no basis for an effective date prior to June 14, 1999.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER

An effective date earlier than June 14, 1999, for TDIU is 
denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


